DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 03/07/2022 which has been entered. Claims 1, 11 and 20 have been amended. Claims 4 and 15 have been cancelled. No Claims have been added. Claims 1-3, 5-14 and 16-20 are still pending in this application, with Claims 1, 11 and 20 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-3, 5-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, 11-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mezhibovsky et al (2018/0054525 A1) in view of Tamblyn et al (2017/0324868 A1), and further in view of Sigmund et al (2010/0159889 A1) and Shinseki (2018/0376003 A1).
As per Claim 1, Mezhibovsky teaches a call processing system, comprising: an automated call system (Figure 1 – References 116, 122 and 130; Page 2, Paragraph [0020]; Page 3, Paragraph [0023]) configured to: receive an audio call from a caller device (Figure 1 – References 104 and 108; Page 2, Paragraph [0015]; Page 3, Paragraph [0023]); solicit a response from a caller (Figure 1 – Reference 116; Page 3, Paragraph [0028]); and an exit point router 120; Page 2, Paragraph [0020]; Page 3, Paragraph [0028]).
Mezhibovsky does not teach a deflection and response system configured to: send a first text message to the caller device via a first chat entity; and engage in a chat session with the caller; a resolution system configured to: identify a perceived issue based on information received from the caller; after sending of the first text message and identifying the perceived issue, send a second text message to the caller device via a second chat entity comprising a live agent specialized for resolving the perceived issue. 
However, Tamblyn teaches a deflection and response system configured to: send a first text message to the caller device via a first chat entity and engage in a chat session with the caller (Figure 1 – References 122 and 140; Page 4, Paragraph [0074]; Page 6, Paragraphs [0085] – [0087]). (Note: In paragraph [0074], Tamblyn describes an interactive media response [IMR] server that functions like an interactive voice response [IVR] server except the IMR server used a variety of media channels in addition to voice [i.e. chat/webchat]. In paragraph [0087], Tamblyn describes the functionality associated with the chat automation server being incorporated into the IMR server [i.e. deflection and response system])
Tamblyn also teaches a resolution system configured to: identify a perceived issue based on information received from the caller (Figure 2A – Reference 202a; Figure 3A – Reference 210; Page 8, Paragraphs [0109] and [0110]); after sending of the first text message and identifying the perceived issue, send a second text message to the caller device via a second chat entity comprising a live agent specialized for resolving the perceived issue (Page 7, Paragraph [0095]; Page 9, Paragraph [0117]).

The combination of Mezhibovsky and Tamblyn does not teach receiving a message indicating that the caller has opted to receive a callback response, the message including a text message comprising a recorded audio message. However, Sigmund teaches receiving a message indicating that the caller has opted to receive a callback response, the message including a text message comprising a recorded audio message (Page 11, Paragraphs [0093] and [0094]).
(Note: In paragraph [0008], Mezhibovsky describes a customer accepting a callback offer. In paragraph [0093], Sigmund describes conversion of an audio message to text and sending the readable text to a designated recipient using Short Message Service [SMS] messaging. In paragraph [0094], Sigmund describes sending a message as a Multimedia Messaging System [MMS] attachment. Selection of an MMS attachment option allows for the creation of a new MMS message with an audio [i.e. recorded audio message], video or text file attachment)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Mezhibovsky and Tamblyn with the system taught by Sigmund to provide a mechanism by which an enterprise can know when a targeted party has received and opened a message indicating they were made aware of the specifics associated with the callback allowing the call center be initiate the callback at the requested time knowing the targeted party is aware of the scheduled call.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Mezhibovsky, Tamblyn and Sigmund with the system taught by Shinseki to increase overall customer satisfaction by reducing the amount of time a caller spends on hold waiting for assistance by connecting the caller to a specialist at a future time specified by the caller thereby enabling the caller to continue about their day without wasting time on hold for assistance.
As per Claims 2 and 13, Mezhibovsky teaches wherein one of the one or more exit points comprises the deflection and response system (Figure 1 – Reference 131; Page 3, Paragraph [0023] and [0024]).
As per Claims 3 and 14, Mezhibovsky teaches wherein one of the one or more exit points comprises a call center (Page 3, Paragraph [0028]).
As per Claim 5, Mezhibovsky teaches wherein the deflection and response system further comprises a callback processor (Figure 1 – Reference 122; Page 3, Paragraph [0030]).
As per Claims 6 and 16, the combination of Mezhibovsky, Tamblyn, Sigmund and Shinseki teach wherein the deflection and response system is configured to terminate the chat 
As per Claims 7 and 17, Mezhibovsky teaches wherein the first text message is an SMS message or an Apple Business Chat message (Figure 1 – Reference 131; Page 3, Paragraphs [0023] and [0024]).
As per Claims 8 and 18, Mezhibovsky teaches wherein the input received from the caller comprises a keypad response (Page 2, Paragraph [0020]; Page 3, Paragraph [0028]). (Note: The use of an IVR inherently teaches acceptance of caller input as including DTMF – keypad operation as well as caller voice)
As per Claims 9 and 18, Mezhibovsky teaches, wherein the input received from the caller comprises an audio response (Page 2, Paragraph [0020]; Page 3, Paragraph [0028]). (Note: The use of an IVR inherently teaches acceptance of caller input as including DTMF – keypad operation as well as caller voice)
As per Claim 11, the combination of Mezhibovsky, Tamblyn, Sigmund and Shinseki teach a system and call processing method as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Mezhibovsky, Tamblyn and Sigmund with the system and method taught by Shinseki to increase overall customer satisfaction by reducing the amount 
As per Claim 12, Mezhibovsky teaches determining a destination for the audio call from a selection of one or more exit points (Page 3, Paragraph [0028]).
As per Claim 20, the combination of Mezhibovsky, Tamblyn, Sigmund and Shinseki teach a call processing system, comprising: comprising: an automated call system configured to: receive an audio call from a caller device; and solicit a response from a caller; an exit point router configured to transfer responsibility for the audio call to a deflection and response system, wherein the deflection and response system comprises a text processor configured to send a text message to the caller device as described in Claim 1 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Mezhibovsky, Tamblyn and Sigmund with the system taught by Shinseki to increase overall customer satisfaction by reducing the amount of time a caller spends on hold waiting for assistance by connecting the caller to a specialist at a future time specified by the caller thereby enabling the caller to continue about their day without wasting time on hold for assistance.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mezhibovsky et al (2018/0054525 A1) in view of Tamblyn et al (2017/0324868 A1), and further in view of Sigmund et al (2010/0159889 A1) and Shinseki (2018/0376003 A1) as applied to Claims 1 and 11 above, and further in view of Kumar et al (9,148,512 B1).
As per Claims 10 and 19, the combination of Mezhibovsky, Tamblyn, Sigmund and Shinseki teach the system and method of Claims 1 and 11; but does not teach wherein the input 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Mezhibovsky, Tamblyn, Sigmund and Shinseki with the system and method taught by Kumar to provide calling parties an additional opportunity to provide requested information in an attempt to route the communication to an appropriate destination to help ensure that call center resources are not inappropriately terminated or erroneously routed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldberg et al (2018/0255180 A1), Cheneau-Grehalle (2010/0136965 A1), Tuchman et al (2017/0324868 A1), LEE et al (2020/0228657 A1), Friend et al (2018/0004375 A1), Lillard et al (9,065,915 B1), Mezhibovsky et al (2017/0289355 A1), Rauschenberger et al (2012/0114112 A1), Bouzid et al (2014/0024350 A1). Each of these describes systems and methods of communication management within a call center.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652